Citation Nr: 1104860	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-09 849	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to a compensable disability rating for residuals 
of vasectomy.

2.  Entitlement to a compensable disability rating for atrophy of 
the testicles.

3.  Entitlement to a compensable disability rating for erectile 
dysfunction. 

4.  Entitlement to service connection for arthritis of the 
thoracolumbar spine.

5.  Entitlement to service connection for arthritis of  both 
thumbs.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969, from July 1970 to November 1981, and from 
November 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 RO decision.  The Veteran 
presented sworn testimony before the undersigned Veterans Law 
Judge during an October 2010 videoconference hearing.

The issues of entitlement to service connection for arthritis of 
the thoracolumbar spine and entitlement to service connection for 
arthritis of  both thumbs are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No deformity of the penis is shown.

2.  Atrophy of the right testicle is present; there is no atrophy 
involving the left testicle.

3.  There is no chronic active infection involving the 
epididymis.  


CONCLUSIONS OF LAW

1.  A compensable disability rating is not warranted for erectile 
dysfunction.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.115b, Diagnostic Code 7522 (2010).  

2.  A compensable disability rating is not warranted for atrophy 
of the right testicle.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2010).  

3.  A compensable disability rating is not warranted for 
residuals of epididymitis.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7525 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in a letter of September 2006 prior to the initial 
adjudication of his claims.    

VA medical records and VA examination reports have been obtained 
and reviewed in support of the Veteran's claims.  The Veteran has 
submitted some private medical records, and the VA has assisted 
him in obtaining other private medical records.  The Veteran and 
his attorney have presented written statements in support of his 
claims.  As noted above, the Veteran presented sworn testimony 
during a hearing on appeal.  All relevant records and contentions 
have been carefully reviewed.  The Board therefore concludes that 
the VA's duties to notify and assist have been met with regard to 
the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased ratings

The Veteran contends that compensable disability ratings are 
warranted for his service-connected vasectomy residuals, which 
include atrophy of his right testicle, and erectile dysfunction, 
in addition to ongoing pain.  

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because this appeal has been ongoing for a period of time, and 
because the level of a veteran's disability may fluctuate over 
time, the VA is required to consider the level of the veteran's 
impairment throughout the entire period.  O'Connell v. Nicholson, 
21 Vet. App. 89 (2007).  Because the veteran has perfected an 
appeal as to the assignment of the initial rating for his 
genitourinary disabilities following the initial awards of 
service connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection until 
the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, the Veteran underwent an elective vasectomy during 
service.  There were post-operative complications, to include an 
infection of the epididymis, the formation of hydroceles, atrophy 
of his right testicle, scarring and pain.  He underwent a 
subsequent epididymectomy when the infection failed to resolve 
with conservative treatment.  The Veteran has explained upon 
multiple occasions that he believes his current erectile 
dysfunction is due to the pain and his apprehension of greater 
pain if he were to engage in sexual relations.  

Service connection for residuals of the vasectomy and 
epididymectomy was granted in September 2007.  Service connection 
for atrophy of the right testicle was also granted, based upon a 
medical opinion that the atrophy was probably related to vascular 
compromise at the time of the epididymectomy.  Special monthly 
compensation has also been assigned for loss of a creative organ.  
It is the schedular disability ratings assigned to the various 
residuals which are at issue here, however.  

The report of a VA examination in August 2007 reflects no 
lesions, inflammation, or discharge involving the Veteran's 
penis.  There was pain to palpation of the testes, and mild right 
testicular atrophy was observed.  A scrotal ultrasound was 
interpreted as showing a normal left testicle with a small 
hydrocele.  A larger hydrocele was seen on the right testicle and 
the right testicle was significantly smaller with irregularity 
throughout.  

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated 20 percent disabling.  38 C.F.R. 
§ 4.115b.  Atrophy of a single testis is rated as 0 percent 
disabling, while atrophy of both testes is rated as 20 percent 
disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  Chronic 
infections of the epididymis or orchitis are rated as urinary 
tract infections.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  In 
every instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.  

Thus, throughout the time period at issue, the lay and medical 
evidence shows that the Veteran suffers from pain leading to 
erectile dysfunction and atrophy of his right testicle.  He does 
not have any current active infection involving his epididymis, 
however.  No medical or lay evidence indicates the presence of 
penile deformity.  

As noted above, the Veteran is being compensated for loss of a 
creative organ, as special monthly compensation is in effect.  A 
separate compensable disability rating for erectile dysfunction 
may not be assigned absent penile deformity under governing 
regulation.  Similarly, a compensable disability rating may not 
be assigned for atrophy of a single testicle.  As the evidence 
shows his left testicle is not atrophied whatsoever, the 
noncompensable rating for right testicle atrophy must stand.  
With regard to the residuals of the epididymitis, the governing 
regulations are equally clear that a noncompensable disability 
rating must be assigned absent a chronic, active infection.  The 
application of the law to the facts of this case is clear-there 
is no room for a benefit of the doubt grant, as the criteria for 
the award of a compensable disability rating for any of these 
impairments are clearly defined.  Similarly, the facts are 
clear-the Veteran's situation simply does not meet the criteria 
defined for a compensable disability rating with regard to his 
genitourinary condition.  The preponderance of the evidence is 
thus against the claim and the Veteran's appeal must be denied.


Extra-schedular

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b).  There 
is no indication in the record that the schedular evaluations are 
inadequate to evaluate the impairment of the Veteran's earning 
capacity due to the disabilities at issue.  The veteran has not 
required hospitalization for residuals of vasectomy, including 
atrophy of the right testicle and erectile dysfunction and the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria, along with the special 
monthly compensation award.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  Thun v. Peake, 22 
Vet. App. 111 (2008); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A compensable disability rating for residuals of vasectomy is 
denied.

A compensable disability rating for atrophy of the testicles is 
denied.

A compensable disability rating for erectile dysfunction is 
denied.


REMAND

The veteran contends that he sustained repeated minor injuries to 
his back and thumbs during service, and that he has now developed 
arthritis in these joints as a result.  He testified during the 
hearing on appeal that he sustained multiple injuries to his back 
and thumbs, for which he did not always seek medical care at the 
time.  He has also submitted several written statements from 
fellow servicemen who recall particular incidents during which he 
asserts he injured his back.  Additionally, a current private 
medical opinion supports his claim that his currently-shown 
arthritis is related to these events in service.  The essential 
problem with the claims as they stand now, however, is the 
lengthy period between the service treatment records and the 
initial medical evidence showing the development of arthritis, 
many years after the Veteran's service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Veteran's service treatment records are essentially negative 
for injuries to his back or thumbs during service, although there 
are several reports reflecting complaints of back pain and acute 
muscle spasm and strain.  The veteran was unfortunately not 
provided with a general medical examination upon discharge from 
active duty.  However, the report of a routine medical 
examination performed in July 1982, six years prior to his 
discharge from service, reflects no arthritis, recurrent back 
pain, or bone/joint deformity at that time.  His spine, 
musculoskeletal system, and upper extremities were deemed to have 
been normal upon clinical examination.  An Army National Guard 
"Applicant Medical Prescreening Form," dated in July 1988 is of 
record, however.  This form reflects the Veteran's report that 
his back went out occasionally, causing mild to severe pain, and 
that he took pain medication "for joints."  

Also of record is a set of instructions for an Army National 
Guard Medical Examination to be arranged by the National Guard 
Recruiting Office in Bakersfield, California.  However, there is 
no indication as to whether the Veteran reported for the 
examination, or whether he enlisted in the National Guard 
following his discharge from active duty.  Given the paucity of 
evidence as to the condition of the Veteran's back and thumbs 
contemporaneous to service, the Board is of the opinion that 
efforts to obtain the report of this circa-1988 medical 
examination, and any additional post-service National Guard-
generated medical records should be undertaken.  See 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure any 
National Guard medical records pertaining 
to the veteran through official channels, 
to include verifying any National Guard 
service and checking with the recruiting 
office cited above, as necessary.  VA may 
end its efforts to obtain records from a 
Federal department or agency only if the 
records sought do not exist or if further 
efforts to obtain those records would be 
futile.

2.  After the development requested above 
has been completed, to the extent possible, 
the RO should again review the record.  Any 
additional evidentiary development 
indicated, such as obtaining a medical 
opinion based upon review of any newly-
received relevant evidence, should be 
performed.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


